             Case 3:21-cv-01062-FAB Document 5 Filed 09/16/21 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


    In re:

    MARIO JAIME DEL VALLE VÉLEZ,               Bankruptcy Nos. 19-3780;
                                                               20—00099
         Debtor.


    DAVID SÁNCHEZ—ROSARIO,

         Appellant,

                     v.                        Civil No. 21-1062 (FAB)

    COOP A/C METODISTAS UNIDOS,
    MARIO JAIME DEL VALLE—VÉLEZ,
    SCOTIABANK AND/OR ORIENTAL
    BANK PR, CHAPTER 13 TRUSTEE
    JOSÉ CARRIÓN

         Appellees.



                              MEMORANDUM AND ORDER

BESOSA, District Judge.

        Before the Court is pro se appellant David Sánchez—Rosario

(Sánchez)’s appeal from several orders of the bankruptcy court.

(Docket No. 1.) 1         As discussed below, the Court DISMISSES this

appeal on its own motion after Sánchez, in violation of Federal

Rule of Bankruptcy Procedure 8018 (“Bankruptcy Rule 8018”), failed

to file a brief.



1 All references to the docket refer to Civil Case No. 21—1062 unless specified
otherwise.
         Case 3:21-cv-01062-FAB Document 5 Filed 09/16/21 Page 2 of 6



Civil No. 21-1062 (FAB)                                                      2

I.    Factual and Procedural History

      Appellant Sánchez is an attorney and represented a creditor,

Coop A/C Metodistas Unidos (“Cooperativa”), in the bankruptcy

proceedings, Case No. 19—03780 and Adversary Proceeding No. 20—

00099.   (Docket No. 1—1 at p. 1.)      Sánchez filed a Notice of Appeal

and Statement of Election on January 16, 2021, objecting to a

December 16 denial of the debtor’s motion for sanctions, and a

December 17 order granting Sánchez’s motion to withdraw as attorney

for Cooperativa, giving Cooperativa until January 11, 2021 to file

a notice of appearance and any objection to the chapter 13 plan,

and   denying     Cooperativa’s     motion    requesting     dismissal      or

conversion.     Id.; Docket Nos. 1—4 at p. 1 & 1—5 at p. 24.            In his

Notice of Appeal, Sánchez also listed bankruptcy docket entries

#34, 35, 36, 37, 38, and 39, none of which are orders.              (Docket

Nos. 1—1 at p. 1 & 1—5 at pp. 5—6.)

      Sánchez elected to appeal to the district court pursuant to

28 U.S.C. § 158, Federal Rule of Bankruptcy Procedure 8005, and

Local Rule 83K. (Docket No. 1—1 at p. 2.) The case was transmitted

to the district court on February 8, 2021.          (Docket No. 1.)

      On April 7, 2021, the clerk of the bankruptcy court certified

that an incomplete record was being transmitted because Sánchez

had not filed a designation of items to be included in the record

on appeal, or a statement of issues to be presented, which he had
         Case 3:21-cv-01062-FAB Document 5 Filed 09/16/21 Page 3 of 6



Civil No. 21-1062 (FAB)                                                           3

been required to do within 14 days of the filing of the notice of

appeal pursuant to Federal Rule of Bankruptcy Procedure 8009(a).

(Docket No. 3 at p. 1.)

      Sánchez did not file any brief to accompany his appeal. On

August 3, 2021, this Court ordered Sánchez to file a brief by

August 18, 2021 or risk his appeal being dismissed on the Court’s

own motion pursuant to Bankruptcy Rule 8018.               (Docket No. 4.)

      Sánchez   did     not   respond    to     the   Court’s   order,   has    not

requested an extension of the deadline, and has not filed any

brief.

II.   Applicable Law

      Bankruptcy Rule 8018 requires that an appellant “serve and

file a brief within 30 days after the docketing of notice that the

record has been transmitted or is available electronically.”                   Fed.

R. Bankr. P. 8018(a)(1).         It also states that “[i]f an appellant

fails to file a brief on time or within an extended time authorized

by the district court or BAP, . . . the district court or BAP,

after notice, may dismiss the appeal on its own motion.”                 Fed. R.

Bankr. P. 8018(a)(4).

      Dismissal    of   an    appeal    based    on   failure   to   comply    with

procedural requirements is an admittedly “harsh sanction.”                    In re

Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir. 1992).                      The

court in Puerto Rico Telephone Co. v. Advance Cellular Sys. (In re
       Case 3:21-cv-01062-FAB Document 5 Filed 09/16/21 Page 4 of 6



Civil No. 21-1062 (FAB)                                               4

Advance Cellular Sys.) outlined a useful framework for exercising

the court’s discretion to dismiss a bankruptcy appeal when the

appellant does not follow a procedural rule.            262 B.R. 10, 15

(D.P.R. 2001) (Fusté, J.).      The court recommended that district

courts should consider:

     (1) whether the appellant was negligent or acted in bad
     faith; (2) what prejudice, if any, the other interested
     parties of the bankruptcy proceeding as well as the
     proceedings themselves incurred as a result of the
     appellant’s failure to perfect the appeal; (3) the
     strength of the appellant’s explanation for the delay;
     and (4) the appropriateness of a sanction as measured by
     the objectives of the relevant Federal Rules of
     Bankruptcy Procedure.

Id. (analyzing what sanction to use when an appellant failed to

provide the district court with the relevant record on appeal).

Bad faith may be inferred from a bankruptcy appellant's “overall

behavior . . . throughout the procedure,” including “failure to

explain satisfactorily her nonfiling of a brief after the district

court gave her an opportunity to do so.” In re Weiss, 111 F.3d

1159, 1173 (4th Cir. 1997); see also Brandeen v. Liebmann, No. 16—

2945, 2017 WL 1398266, at *2 (D. Md. Apr. 19, 2017)(inferring bad

faith where appellant received repeated notifications from former

counsel and the court on the deadline for filing a brief, but never

filed a brief and failed to respond to the court’s order to show

cause).
         Case 3:21-cv-01062-FAB Document 5 Filed 09/16/21 Page 5 of 6



Civil No. 21-1062 (FAB)                                                      5

III. Analysis

      The Court will consider whether dismissal is warranted here

under the considerations outlined in Puerto Rico Telephone Co..

Puerto Rico Telephone Co., 262 B.R. at 15.           First, Sánchez has not

submitted a brief in the 161 days since the record was transmitted,

leaving this Court with very little idea what his appeal is even

about.    Sánchez did not reply to the Court’s Order of August 3,

2021 that required him to file and serve a brief by August 18,

2021. It is now a month past that date and Sánchez has failed to

ask for an extension or even respond at all.           This lack of action

evokes bad faith or at best negligence, particularly when seen in

light of his evident failure to designate to the bankruptcy clerk

the items to be included in the record on appeal.          See In re Weiss,

111 F.3d at 1173; Docket No. 3 at p. 1.

      As to the remaining factors, none weighs against dismissal.

Delays of months undoubtedly prejudice the other parties, if only

in their retention of counsel while the case pends. Additionally,

the Court has received no explanation for why Sánchez has not yet

filed a brief, so this factor cannot be given any weight.                  And

finally, the rules conceive of dismissal by the Court’s own motion

where no brief is filed and extra time has been given to file it.

See   Fed.   R.   Bankr.   P.   8018(a)(4).    The    Court   must   use   its

discretion to weigh the heavy sanction of dismissal, but because
       Case 3:21-cv-01062-FAB Document 5 Filed 09/16/21 Page 6 of 6



Civil No. 21-1062 (FAB)                                               6

Sánchez has taken no action in this case since filing his appeal,

the Court sees no other sanction that would provoke a response.

IV.   Conclusion

      For the reasons set forth above, this appeal is DISMISSED

with prejudice on the Court’s own motion.

      Judgment shall be entered accordingly.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, September 16, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
